DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks, (see pages 12-16), filed on 7, July 2021, with respect to the prior art rejection(s) of claim(s) have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-11, 13-14 and 20-21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Emery et al. (US 2018/0181558 A1).


Regarding claim 1, Emery discloses a system comprising (Emery [0006] discloses systems, and programming for facilitating a user-machine conversation:
            hardware logic circuitry implemented by one or more hardware processors ((CPU) 1520) that execute machine-readable instructions stored in a memory (disk 1570), and/or by one or more other hardware logic components that perform operations using a task-specific collection of logic gates, the hardware logic circuitry being configured to (Emery [0121] discloses central processing unit (CPU) 1520, in the form of one or more processors, for executing program instructions. The exemplary computer platform includes an internal communication bus 1510, program storage and data storage of different forms, e.g., disk 1570, read only memory (ROM) 1530, or random access memory (RAM) 1540, for various data files to be processed and/or communicated by the computer, as well as possibly program instructions to be executed by the CPU):
            intercept signals communicated among a collection of conversational BOTs that are configured to conduct natural language conversations with users (Emery: Figure 1 Conversational Bot Routing Engine 140 and Conversational Bots 150-1_3 and Figure 4 example of natural language conversation of Weather Bot in response to UserQuery),
            wherein the conversational BOTs of the collection correspond to computer-implemented agents that provide different services to the users via the natural language conversations (Emery: Figure 3 example Conversational Bots depicted in tree hierarchy for different services of weather, restaurants, hotels and sports);
            based at least on the intercepted signals (Emery: Figure 1 and 5 Conversational Bot Routing Engine 140 that intercepts signals and external to Conversational Bots 150-
            detect BOT delegation instances in which calling conversational BOTs delegate control to called conversational BOTs to fulfill different intents when providing the services to the users via the natural language conversations (Emery, Fig. 3, conversational bots 300, assign/delegate restaurant related task to Restaurant bot 320 and restaurant bots 320 can delegate the task to either restaurant bot 1 or M; Fig. 6, step 613 discloses a recommendation of a switch in the delegation of a bot to a new bot based on the analysis of the intercepted bot response);
            store BOT delegation signals in a signal data store (historical data/previous matched bot), the BOT delegation signals conveying the detected BOT delegation instances (Emery, [0039] discloses the bot may be selected by the user or a default bot recommended to the user based on historical data of the user, before the conversation begins; Figure 4 & 5 and Figure 4 UserQuery 420 to Weather Bot asking for best restaurant and Weather Bot Answer and Determination/Action 422-426 along with Figure 5, [0059-61; 69] Bot Reply received by Bot Reply Analyzer 530 determines a degree of validity of [weather] bot reply with respect to the restaurant query (intercept/detect) [0059] and determines whether a bot switch (bot delegate control) is needed for the user conversation [0060] and may provide query/reply pairs (store(d) BOT delegation signals in a signal data store) to a bot recommendation model for recommending a bot to a user based on the query in the user's conversation with the weather bot (see Figure 4 UserQuery expresses intent "What is the best restaurant in Sunnyvale?") and the query/reply pair may be historical query/reply may be user specified by the user or a previously matched bot [for that user] (i.e. particular to this user AND expressing user intent since user specified) [0061;69]);
            receive an input query from a particular user, the input query specifying a particular intent of the particular user (Emery: Figure 4 & 5 and Figure 4 UserQuery 420 to Weather Bot asking "What is the best restaurant in Sunnyvale?" (i.e. intent of user is to find the best restaurant in Sunnyvale) and Figure 13 flow of UserQuery Request sent to Bot 1 and Bot reply with detected intent and a Query [to] model for Recommended Bot and can see related variations/details in Figures 6-12) ;
            choose a selected conversational BOT that matches the input query from the collection of conversational BOTs based at least on a BOT delegation feature, derived from the signal data store (Emery: [0039-41]: the conversational bot routing engine 140 may receive a request from a web server or directly from the user ... the bot may be selected by the user or a default bot recommended to the user based on historical data of the user (derived from the signal data store) [0039] and the conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from the user (choose a selected conversational BOT that matches the input query from the collection of conversational BOTs ) [0040] and each);
            indicating that another conversational BOT has previously delegated control to the selected conversational BOT to fulfill the particular intent specified by the input query during a course of a previous natural language conversation (Emery: [0033], with the well-developed domain-specific bots and the disclosed scheme for selecting and (indicating that another conversational BOT has previously delegated control to the selected conversational BOT to fulfill the particular intent specified by the input query) [0069] at 615, determines whether a better bot is found e.g. based on previously trained bot recommendation model and user is automatically redirected to the better bot (specified by the input query during a course of a previous natural language conversation) [0070]); and
            provide an output result, via an output signal, that conveys the selected conversational BOT (Emery: [0070-71]: process moves to 616, where the better bot is recommended to the user or the user query is sent to the better bot for reply such that user is automatically redirected to the better bot).

Regarding claim 2, Emery discloses the system of claim 1, wherein the hardware logic circuitry is configured to:
detect a particular BOT delegation instance by a particular calling conversational BOT to a particular called conversational BOT responsive to detecting that a reference 
language conversation involving another user (Emery [0053; 69-70]: user request analyzer receives request from user and/or other related information ... user may select a bot based on previous recommendation from the conversational bot routing engine 140 [0053] ... the user query sent to bot, which is user specified or a previously found match and bot reply is analyzed to determined validity of reply and whether a bot switch is needed (indicating that another conversational BOT has previously delegated control to the selected conversational BOT to fulfill the particular intent specified by the input query) [0069] at 615, determines whether a better bot is found e.g. based on previously trained bot recommendation model and user is automatically redirected to the better bot (specified by the input query during a course of a previous natural language conversation) [0070]. In Fig. 3, conversation bots 300 delegate request/conversation to different bots based on previous recommendation and current request. Hotel request will be delegated to hotel bot 330 and then to hotel bot 1).

Regarding claim 3, Emery discloses the system of claim 1, wherein the hardware logic circuitry is configured to:
detect a particular BOT delegation instance by a particular calling conversational BOT to a particular called conversational BOT responsive to detecting that a call and/or command is exchanged between the particular calling conversational BOT and the particular called conversational BOT during a particular natural language conversation involving another user (Emery [0053; 69-70]: user request analyzer receives request (indicating that another conversational BOT has previously delegated control to the selected conversational BOT to fulfill the particular intent specified by the input query) [0069] at 615, determines whether a better bot is found e.g. based on previously trained bot recommendation model and user is automatically redirected to the better bot (specified by the input query during a course of a previous natural language conversation) [0070]. In Fig. 3, conversation bots 300 delegate request/conversation to different bots based on previous recommendation and current request. Hotel request will be delegated to hotel bot 330 and then to hotel bot 1).

Regarding claim 5, Emery discloses the system of claim 1, wherein each BOT delegation signal in the signal data store includes at least: a first data item that identifies a specific calling conversational BOT (hotel bot 330); 
a second data item that identifies a specific called conversational BOT (hotel bot 1); and 
a third data item that identifies a specific intent (hotel reservation) that the specific called conversational BOT is called on to fulfill by the specific calling conversational BOT during a course of a specific natural language conversation involving the specific calling conversational BOT, the specific called conversational BOT, and a specific human user (Emery [0053; 69-70]: user request analyzer receives (indicating that another conversational BOT has previously delegated control to the selected conversational BOT to fulfill the particular intent specified by the input query) [0069] at 615, determines whether a better bot is found e.g. based on previously trained bot recommendation model and user is automatically redirected to the better bot (specified by the input query during a course of a previous natural language conversation) [0070]. In Fig. 3, conversation bots 300 delegate request/conversation to different bots based on previous recommendation and current request. Hotel request will be delegated to hotel bot 330 and then to hotel bot 1).

Regarding claim 10, Emery discloses the system of claim 1, wherein the hardware logic circuitry is configured to: 
retrieve at least some of the BOT delegation signals from the signal data store (Emery [0039], the conversational bot routing engine 140 may receive a request from the web/app server 130, or directly from the user, for starting an online dialog with the user. The online dialog, also known as a chat session, may allow the user to receive answers to inquiries and receive information (retrieving some of delegation signal) from a bot via the conversational bot routing engine 140. The bot may be selected by the user or a default bot recommended to the user based on historical data of the user, 
generate one or more metadata items (bot is ignorant of a query) based at least on the BOT delegation signals that have been retrieved (Emery [0039], discloses when the conversational bot routing engine 140 determines that a reply provided by the user-specified bot is a valid answer to the query, the conversational bot routing engine 140 may recommend a new bot to the user and/or re-direct the user to the new bot to continue the conversation. This may happen when the user-specified bot provides a reply that reflects an ignorance (metadata) of the bot regarding the query, e.g. a reply like "I don't know" or a non-sense (metadata) reply that deviates from the query), 
each metadata item being associated with an identified conversational BOT and describing a property of the identified conversational BOT (Emery [0039], discloses when the conversational bot routing engine 140 determines that a reply provided by the user-specified bot is a valid answer to the query, the conversational bot routing engine 140 may recommend a new bot to the user and/or re-direct the user to the new bot to continue the conversation. This may happen when the user-specified bot provides a reply that reflects an ignorance (metadata) of the bot regarding the query, e.g. a reply like "I don't know" or a non-sense (metadata) reply that deviates from the query); [0047] FIG. 3, there are various domain-specific bots 300: weather (metadata) bots 310, restaurant (metadata) bots 320, hotel (metadata) bots 330, sport (metadata) bots 340, etc. Under each category, there may be one or more sub-categories. For example, the sport bots 340 may include basketball (metadata) bots 341, soccer (metadata) bots 344, baseball bots 347, etc.) and 


Regarding claim 11, Emery discloses the system of claim 10, wherein one metadata item that is generated for a given conversational BOT indicates whether the given conversational BOT is capable of satisfying a specified intent (Emery [0040] The conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from a user; [0041] The conversation bots 150 are independent from each other. Each of the conversation bots 150 has its own expertise on one or more topics and has been trained based on its 
 wherein the one or more metadata items are generated by interpreting a given BOT delegation signal indicating that the given conversational BOT calls one or more other conversational BOTs during a given natural language conversation to perform the specified intent as evidence that the given conversational BOT cannot perform the specified intent (Emery [0040] The conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from a user; [0041] The conversation bots 150 are independent from each other. Each of the conversation bots 150 has its own expertise on one or more topics and has been trained based on its own model and data independent of other bots. When one of the conversation bots 150 receives a query out of its domain, e.g. when a weather bot receives a question about restaurants, the bot does not have a valid answer to the query and does not know whether or which of the other bots can provide a valid answer. In this case, the conversational bot routing engine 140 can help to determine an appropriate bot to answer this query), and 
wherein the one or more metadata items are generated by interpreting a further BOT delegation signal indicating that another given conversational BOT is called by one or more further conversational BOTs to perform the specified intent during a further 

As to claim(s) 13-14 the claim(s) are rejected with the same rational as claim(s) 1-2, respectively. 
As to claim(s) 20, the claim is rejected with the same rational as claim 1. 

Regarding claim 21, Emery discloses the computer-readable storage device of claim 20, wherein the selected conversational BOT is selected based at least on the input query having one or more keywords (weather) indicative of the particular intent (Emery [0040] The conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from a user; [0041] The conversation bots 150 are independent from each other. Each of the conversation bots 150 has its own expertise on one or more topics and has 
 the selected conversational BOT has previously fulfilled the particular intent during the course of the previous natural language conversation with another human user (Emery [0040] The conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from a user; [0041] The conversation bots 150 are independent from each other. Each of the conversation bots 150 has its own expertise on one or more topics and has been trained based on its own model and data independent of other bots. When one of the conversation bots 150 receives a query out of its domain, e.g. when a weather bot receives a question about restaurants, the bot does not have a valid answer to the query and does not know whether or which of the other bots can provide a valid answer. In this case, the conversational bot routing engine 140 can help to determine an appropriate bot to answer this query).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9,12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emery et al. (US 2018/0181558 A1), in view of Hosabettu et al. (US 2017/0269972 A1).

Regarding claim 6, Emery discloses the system of claim 1, wherein the hardware logic circuitry provides a search engine that is configured to: 
generate scores for conversational BOTs under consideration (Emery [0064]  discloses a conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bot under consideration based on response to a query/request) by the bot recommendation model. The conversation bot recommender 540 may then recommend the new matching bot to the user; [0088] discloses that a bot recommendation model may be trained based on historical pairs of queries and corresponding valid replies from corresponding bots….The bot recommendation model can also be utilized to determine a confidence score for each matching bot),

choose the selected conversational BOT that matches the input query from among the conversational BOTs under consideration based at least on the scores (Emery [0064] discloses a conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bots under consideration to a query/request) by the bot recommendation model. The conversation bot recommender 540 may then recommend the new matching bot to the user; [0090] a matching bot confidence score determiner 940 (i.e. determining a score for pairing of request/response for each bot) in this example may receive the one or more matching bots and the selected model from the matching bot determiner 930, and 
wherein the output result is provided to a particular user computing device that submits the input query to the search engine (Emery [0051], the conversational bot routing engine may take an action 426 of recommending a new matching bot to the user, e.g. by informing the user (particular user): "I believe a restaurant Bot can answer this question better. Do you want me to connect you to a restaurant Bot?" In one embodiment, the conversational bot routing engine can automatically redirect the user to the restaurant Bot without asking the user).
Emery did not explicitly disclose wherein the scores are based at least in part on respective BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS under consideration during multiple previous natural language conversations involving other users.
Hosabettu discloses wherein the scores are based at least in part on respective BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS under consideration during multiple previous natural language conversations involving other users (Hosabettu [0052] discloses the calculation of a rank order (score) of a BOT). The rank order is calculated using the frequency (BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS) of requests to the BOT, the number of requests handled by the BOT which also represents the number of times the BOT is delegated control by another BOT (BOT delegation features reflecting 
One of ordinary skill would have been motivated to combine Emery and Hosabettu because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots to offer one or more automated services.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hosabettu into the teachings of Emery the motivation would have been the integration of a plurality of BOTs by synchronizing data amongst the plurality of BOTs based on a maturity score, to automate one or more services offered by the BOTs, thus enhancing the user experience, Hosabettu [Abstract].

Regarding claim 7, Emery discloses the system of claim 1, wherein the hardware logic circuitry provides a recommendation engine (Bot recommender 540) that is configured to: receive an input signal (confidence score associated with each bot) that identifies a reference conversational BOT (Emery [0064]  discloses a conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bots under consideration to a query/request) by the bot recommendation model); 
generate scores for conversational BOTs under consideration (Emery [0064]  discloses a conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the 
the scores reflecting extents to which the conversational BOTs under consideration complement the reference conversational BOT (Emery [0088] discloses that a bot recommendation model may be trained based on historical pairs of queries and corresponding valid replies from corresponding bots….The bot recommendation model can also be utilized to determine a confidence score for each matching bot; [0090]  discloses a matching bot confidence score determiner 940 (i.e. determining a score for a bot based how in this example may receive the one or more matching bots and the selected model from the matching bot determiner 930, and determine a confidence score for each matching bot based on the selected model. The matching bot confidence score determiner 940 may then send the matching bots with their confidence scores to the matching bot ranker 950 for ranking. Therefore, Emery teaches generating confidence scores for BOTs, the scores based on the recommendation model generated and BOTs are ranked for selection to answer input to a request/query), 
choose another selected conversational BOT from among the conversational BOTs under consideration based at least on the scores (Emery [0064] discloses a conversation bot recommender 540 may select a new matching bot from the one or 
send another output result that conveys the another selected conversational BOT to a target entity (Emery [0064] discloses a conversation bot recommender 540 may select a new matching bot (another selected bot) from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bots under consideration to a query/request) by the bot recommendation model. The conversation bot recommender 540 may then recommend the new matching bot to the user; [0088] discloses that a bot recommendation model may be trained based on historical pairs of queries and corresponding valid replies from corresponding bots….The bot recommendation model can also be utilized to determine a confidence score for each matching bot).
Emery did not explicitly disclose wherein the scores are based at least in part on respective conversational BOT delegation features reflecting instances in which other 
Hosabettu discloses wherein the scores are based at least in part on respective conversational BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS under consideration during multiple previous natural language conversations involving other users (Hosabettu [0052] discloses the calculation of a rank order (score) of a BOT). The rank order is calculated using the frequency (BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS) of requests to the BOT, the number of requests handled by the BOT which also represents the number of times the BOT is delegated control by another BOT (BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS)). 
One of ordinary skill would have been motivated to combine Emery and Hosabettu because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots to offer one or more automated services.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hosabettu into the teachings of Emery the motivation would have been the integration of a plurality of BOTs by synchronizing data amongst the plurality of BOTs based on a maturity score, to automate one or more services offered by the BOTs, thus enhancing the user experience, Hosabettu [Abstract].

Regarding claim 8, Emery and Hosabettu disclose the system of claim 7, wherein the target entity is a particular user computing device operated by the particular user (Emery [0038] discloses a user 110-1…. FIG. 1 describes a web-based or app-based server, the disclosed methods in the present teaching can also be applied on other types of conversational bots, e.g. a conversational bot located on a local device of the user (a particular user computing device operated by the particular user); [0051], the conversational bot routing engine may take an action 426 of recommending a new matching bot to the user, e.g. by informing the user: "I believe a restaurant Bot can answer this question better. Do you want me to connect you to a restaurant Bot?" In one embodiment, the conversational bot routing engine can automatically redirect the user to the restaurant Bot without asking the user; [0006] discloses that the present teaching is directed to methods, systems, and programming for facilitating a user-machine conversation).
The motivation to combine is similar to that of claim 7.

Regarding claim 9, Emery and Hosabettu disclose the system of claim 7, wherein the target entity is the reference conversational BOT (i.e. restaurant bot) (Emery [0051], the conversational bot routing engine may take an action 426 of recommending a new matching bot to the user, e.g. by informing the user: "I believe a restaurant Bot (target entity) can answer this question better. Do you want me to connect you to a restaurant Bot?" In one embodiment, the conversational bot routing engine can automatically redirect the user to the restaurant Bot without asking the user).
The motivation to combine is similar to that of claim 7.

Regarding claim 12, Emery discloses the system of claim 10, wherein one metadata item that is generated for a given conversational BOT is a rating score (confidence score) associated with the given conversational BOT (Emery [0064]  discloses a conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bot under consideration based on response to a query/request) by the bot recommendation model. The conversation bot recommender 540 may then recommend the new matching bot to the user).
Emery did not explicitly disclose wherein the rating score for the given conversational BOT is derived based at least one or more rating scores that are respectively associated with one or more other conversational BOTs that are interactively linked to the given conversational BOT.
Hosabettu discloses wherein the rating score for the given conversational BOT is derived based at least one or more rating scores that are respectively associated with one or more other conversational BOTs that are interactively linked to the given conversational BOT (Hosabettu [0052] discloses the calculation of a rank order (score) of a BOT. The rank order is calculated using the frequency (BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS) of requests to the BOT, the number of requests handled by the BOT which also represents the number of times the BOT is delegated control by 
One of ordinary skill would have been motivated to combine Emery and Hosabettu because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots to offer one or more automated services.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hosabettu into the teachings of Emery the motivation would have been the integration of a plurality of BOTs by synchronizing data amongst the plurality of BOTs based on a maturity score, to automate one or more services offered by the BOTs, thus enhancing the user experience, Hosabettu [Abstract].

As to claim(s) 15-18 the claim(s) are rejected with the same rational as claim(s) 6-9, respectively. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emery et al. (US 2018/0181558 A1), in view of Fung et al. (US 2018/0083894 A1).

Regarding claim 22, Emery discloses the computer-readable storage device of claim 20, but did not explicitly disclose wherein automatically detecting the BOT delegation instances comprises detecting a particular symbol in each of the natural language conversations, the particular symbol indicating that the calling conversational 
Fung discloses wherein automatically detecting the BOT delegation instances comprises detecting a particular symbol in each of the natural language conversations, the particular symbol indicating that the calling conversational BOTs have referred to the called conversational BOTs during the natural language conversations (Fung [0054] discloses a user participating in a conversation may be enabled to invoke a specific bot or a bot performing a specific task, e.g., by typing a bot name or bot handle (e.g., taxi, @taxibot, @movies, etc.), by using a voice command (e.g., "invoke bankbot", etc.), by activation of a user interface element (e.g., a button or other element labeled with the bot name or handle), etc. Once a bot is invoked, a user 125 may send a message to the bot via messaging application 103a/103b in a manner similar to sending messages to other users 125. For example, to order a taxi, a user may type "@taxibot get me a cab"; to make hotel reservations, a user may type "@hotelbot book a table for 4 at a Chinese restaurant near me.";  [0058] a user may invoke a taxi bot, e.g., by sending a message "@taxibot get me a cab” (detecting the taxibot symbol in the conversation). Messaging application 103b may automatically cause the bot module in the taxi hailing application be launched (automatically detecting a bot instance based on the symbol @taxibot). In this manner, a bot may be implemented locally on a client device such that the user can engage in conversation with the bot via messaging application 103; [0069]  if a first user of two users that have consented to suggestions based on conversation content, sends a message "do you want to grab a bite? How about Italian?" a response may be suggested to the second user, e.g. "@assistant lunch, Italian, table for 2". In this example, the suggested response includes a bot (identified by the symbol @ and bot handle assistant). If the second user selects this response, the assistant bot is added to the conversation and the message is sent to the bot. A response from the bot may then be displayed in the conversation, and either of the two users may send further messages to the bot).
One of ordinary skill would have been motivated to combine Emery and Fung because these teachings are from the same field of endeavor with respect to the use of bots/digital assistants to fulfil a client’s request.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to incorporate the teachings of Fung in the combination of Emery as doing such would enable suggestions to the first messaging application based on input from at least one of the first user and the at least one other user, Fung [0015].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to refining a client request and the use of digital assistant/bot to fulfil the intent of a request.
Carson et al. (US 2014/036885 A1)
Napolitano (US 2017/0068423 A1)
Dawson et al. (US 2017/0279682 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451